PD-1260-15
                                     PD-1260-15                                COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
September 24, 2015                                                           Transmitted 9/24/2015 12:40:48 PM
                                                                                Accepted 9/24/2015 4:36:49 PM
                        IN THE COURT OF CRIMINAL APPEALS                                        ABEL ACOSTA
                                                                                                        CLERK
                              OF THE STATE OF TEXAS

                                   PD-___________________


     REGINALD TURON HILL                         §
     Appellant                                   §                On Petition for Review of
     v.                                          §                No. 14-14-00376-CR
                                                 §                Court of Appeals
                                                 §                Fourteenth District of Texas
     THE STATE OF TEXAS                          §
     Appellee


              PETITIONER/APPELLANT’S MOTION TO EXTEND TIME
                TO FILE PETITION FOR DISCRETIONARY REVIEW

             Petitioner/Appellant Reginald Turon Hill, moves for an extension of time to file

     his petition for discretionary review, under TEX. R. APP. P. 10.5(b).

                             I. LOWER COURT PROCEEDINGS

             Judgment in this case was entered on May 8, 2014. The court of appeals affirmed

     on August 25, 2015. No motion for rehearing was filed.

                            II. PROCEEDINGS IN THIS COURT

             Mr. Hill’s petition is due on September 24, 2015. No previous extensions have

     been requested.

                                III. REASONS FOR REQUEST

             Since the court of appeals handed down its judgment, counsel has been working

     to complete briefs in Margaret Mayer v. State, Cause No. 14-14-01011-CR, which is

     subject to abatement; Herman Whitfield v. State, Cause No. 01-15-00274-CR; Eric Samuel
Tucker v. State, Cause No. 01-15-00274-CR; and Bo Daniel Shafer v. State, Cause No. 14-

15-00372-CR; as well as applications for writs of habeas corpus arising from juvenile

certification issues brought to light by the Moon/Guerrero/Yado line of cases.

                              IV. FILING OF MOTION

        In the exercise of due diligence, counsel could not complete Mr. Hill’s petition

by the deadline. This motion is not filed for purposes of delay, but so justice may be

done.

                                       PRAYER

        Mr. Hill respectfully requests that this motion be granted and that the Court

permit an extension of time until October 24, 2015, to file his petition for discretionary

review.


                                                Respectfully submitted,

                                                ALEXANDER BUNIN
                                                Chief Public Defender
                                                Harris County Texas


                                                /s/ Cheri Duncan
                                                ______________________________
                                                CHERI DUNCAN
                                                Assistant Public Defender
                                                Harris County Texas
                                                State Bar No. 06210500
                                                1201 Franklin, 13th Floor
                                                Houston Texas 77002
                                                (713) 368-0016
                                                (713) 368-9278 (Fax)
                                                cheri.duncan@pdo.hctx.net
                                            2
                                             Attorney for Petitioner/Appellant,
                                             REGINAL TURON HILL




                         CERTIFICATE OF SERVICE

      I certify that a copy of Appellant’s Motion to Extend Time to File Petition was
served on the State of Texas by electronic delivery to the Appellate Division of the
Harris County District Attorney’s Office and the State Prosecuting Attorney,
September 24, 2015.
                                             /s/ Cheri Duncan
                                             _________________________
                                             CHERI DUNCAN




                                         3